 

AO 467 (Rev, 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail
alee en EY

UNITED STATES DISTRICT COURT |

 

 

for the
District of Nevada
United States of America )
Vv. ) Case No. 2:20-mj-153-EJY
DALE EARL SCOTT Charging District: Central District of California
Defendant ) Charging District’s Case No. 2:19-cr-779-VAP-1

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

Place: First Street Courthouse Courtroom No.: TBD
350 West Ist Street
Los Angeles, CA 912 Date and Time: TBD

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the

charges are pending.
€ Qomppa) | . Uo LA Dove

 

Date: March 3, 2@0
() "Jud els signature

ELAYNA J. YOUCHAH, United States Magistrate Judge

Printed name and title

      
   
 
  

  
   

—— FILED

~——— ENTERED —— RECEIVED

—— SF,
COUNSE L/PARTIES OF ec

  
    
  
   

 
 
 

CLERK US DisTRicT ¢

By: DISTRICT OF NEVADA.”

=~ DEPUTY
